DETAILED ACTION
Status of Claims: Claims 1-10, 16-20, 23-25, 27-28, and 34 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at lines 8-9 recites the limitation “the plurality of candidate operating modes including one or more of an active mode, a passive mode, and a backscatter mode”. The limitation is unclear and indefinite because the ordinary meaning of “plurality” is more than one, or two or more; however, the limitation also recites that the plurality of candidate operating modes including one or more. Therefore they are contradicting one another.
Claim 1 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. There is a gap between the limitations “obtaining first power information corresponding to a first device and first 
Dependent claims 2-10 are rejected based on the virtue of their dependency on the rejected base claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 16-18, 23, 24, 27, and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 20150245299 A1).
Regarding Claim 1, Lee et al. disclose a method for power-proportionally exchanging data comprising: obtaining first power information corresponding to a first device and first communication data corresponding to a first communication link (paragraph [0096]; first electronic device obtains its battery remaining capacity and may transmit a notification message to second electronic device) (paragraph [0102]; a first communication via Bluetooth low energy (BLE) may be used between the first electronic device and the second electronic device); receiving second power information from the second device, the second power information corresponding to the second device (paragraph [0090]; second electronic device 200 transmits a notification message which may include battery remaining capacity of the second electronic device to the first electronic device); determining one or more feasible operating modes from among a plurality of candidate operating modes, the plurality of candidate operating modes including one or more of an active mode, a passive mode, and a backscatter mode (paragraphs [0098-0100]; the first electronic device and the second electronic device may enter a power saving mode based on the notification messages) (paragraphs [0098-0100]; the first electronic device and the second electronic device may enter a power saving mode based on the notification messages) (paragraph [0122]; once a power saving mode is entered, the first electronic device may communicate with the second electronic device through the first communication (BLE)) (paragraph [0106]; first communication may be a less power consumption method than the second communication (Bluetooth classic mode)); calculating an optimal strategy for exchanging data with the second device based on the determined one or more feasible operating modes (paragraph [0108]; the first electronic device and the second electronic device may reduce battery consumption by using the first communication (BLE) except for voice date communication which Bluetooth classic is used instead (paragraph [0123])) (paragraph [0106]; first communication may be a less power consumption method than the second communication); and exchanging the data with the second device according to the calculated optimal strategy (paragraph [0122]; once a power saving mode is entered, the first electronic device may communicate with the second electronic device through the first communication (BLE)). 
Regarding Claim 2, Lee et al. further suggest receiving, from the second device, second communication data corresponding to a second communication link between the first device and the second device (paragraphs [0064-0067] [0136-0137]; the second communication (Bluetooth classic) may be used for voice data communication between the first electronic device and the second electronic device). 
Regarding Claim 3, Lee et al. further suggest wherein the one or more feasible operating modes are determined based on one or more of the first power information, the second power information, the first communication data, and the second communication data (paragraphs [0098-0100]; the first electronic device and the second electronic device may enter a power saving mode based on the notification messages) (paragraph [0122]; once a power saving mode is entered, the first electronic device may communicate with the second electronic device through the first communication (BLE)) (paragraph [0106]; first communication may be a less power consumption method than the second communication (Bluetooth classic mode)).
Regarding Claim 4, Lee et al. further suggest wherein the first power information and the second power information comprise respective battery information, the battery information including one or more of a battery capacity and a battery availability (paragraph [0096]; first electronic device obtains its battery remaining capacity and may transmit a notification message to second electronic device) (paragraph [0090]; second electronic device 200 transmits a notification message which may include battery remaining capacity of the second electronic device to the first electronic device).
Regarding Claim 7, Lee et al. further suggest wherein the obtaining of the first communication data includes transmitting one or more probe packets to the second device over the first communication link (paragraph [0118]; event is notified by transmitting a notification message).
Regarding Claim 16, Lee et al. disclose a computing device comprising: an integrated radio configured with active radio functionality and passive radio functionality (fig. 6 and fig. 8); the microcontroller being operable to: obtain first power information and first communication data corresponding to a first communication link with another computing device (paragraph [0096]; first electronic device obtains its battery remaining capacity and may transmit a notification message to second electronic device) (paragraph [0102]; a first communication via Bluetooth low energy (BLE) may be used between the first electronic device and the second electronic device); receive, from the other computing device, second power information and second communication data corresponding to a second communication link with the other computing data (paragraph [0090]; second electronic device 200 transmits a notification message which may include battery remaining capacity of the second electronic device to the first electronic device); determine one or more feasible operating modes from among a plurality of candidate operating modes (paragraphs [0098-0100]; the first electronic device and the second electronic device may enter a power saving mode based on the notification messages), the one or more feasible operating modes being determined based, at least in part, on one or more of the first power information, the second power information, the first communication link information, and the second communication link information, the one or more feasible operating modes including one or more of an active mode, a passive mode, and a backscatter mode (paragraphs [0098-0100]; the first electronic device and the second electronic device may enter a power saving mode based on the notification messages) (paragraph [0122]; once a power saving mode is entered, the first electronic device may communicate with the second electronic device through the first communication (BLE)) (paragraph [0106]; first communication may be a less power consumption method than the second communication (Bluetooth classic mode)); calculate an optimal strategy for exchanging data with the other computing device, based on the one or more feasible operating modes (paragraph [0108]; the first electronic device and the second electronic device may reduce battery consumption by using the first communication (BLE) except for voice date communication which Bluetooth classic is used instead (paragraph [0123])) (paragraph [0106]; first communication may be a less power consumption method than the second communication); and exchange the data with the other computing device according to the calculated optimal strategy (paragraph [0122]; once a power saving mode is entered, the first electronic device may communicate with the second electronic device through the first communication (BLE)). 
Regarding Claim 17, Lee et al. further suggest wherein the computing device can be configured as a transmitter or a receiver (fig. 1). 
Regarding Claim 18, Lee et al. further suggest wherein the computing device is configured as a transmitter and operable to transmit the data to the other computing device configured as a receiver, the receiver being operable to receive the transmitted data from the transmitter (fig. 2). 
Regarding Claim 23, Lee et al. further suggest wherein the integrated radio is at least one of a Bluetooth radio and a Wi-Fi radio, and wherein the passive radio functionality of the integrated radio includes a backscatter tag functionality and a backscatter reader functionality (paragraph [0151]). 
Regarding Claim 24, Lee et al. further suggest wherein the first power information includes battery information corresponding to the computing device, and wherein the second power information includes battery information corresponding to the other computing device (paragraph [0096]; first electronic device obtains its battery remaining capacity and may transmit a notification message to second electronic device) (paragraph [0090]; second electronic device 200 transmits a notification message which may include battery remaining capacity of the second electronic device to the first electronic device). 
Regarding Claim 27, Lee et al. further suggest wherein the identifying of the first communication data includes transmitting one or more probe packets to the other (paragraph [0118]; event is notified by transmitting a notification message). 
Regarding Claim 34, Lee et al. further suggest an antenna switching module communicatively coupled to the microcontroller and the integrated radio, the antenna switching module being operable to select one of a plurality of antenna of the integrated radio (fig. 8). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 8-10, 25, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20150245299 A1) in view of Medvedev et al. (US 20100067401 A1).
Regarding Claim 5, Lee et al. disclose all the subject matter of the claimed invention as recited in claim 4 above without explicitly suggest wherein the first communication data and the second communication data comprise respective signal-to-noise ratios and bitrate information corresponding to each of the plurality of candidate operating modes. However, Medvedev et al. from the same or similar field of endeavor suggest wherein the first communication data and the second communication data comprise respective signal-to-noise ratios and bitrate information corresponding to each of the plurality of candidate operating modes (paragraph [0048]; transmission channels with different channel conditions and different received SNRs. Transmission rate is determined for transmission channels with different SNRs) (paragraph [0039]; a particular transmission mode may indicate transmission rate or information bit rate for that given mode long with SNR) (fig. 3; SNRs are obtained for the channel and corresponding transmission rate is determined. Transmission mode is chosen for data transmission). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Lee et al.’s method/system where the bitrate information of the first communication data and the second communication data indicates maximum bitrates over the respective first communication link and second communication link for each of the plurality of candidate operating modes as suggested by Medvedev et al. The motivation would have been to provide a technique for selecting a suitable transmission mode in multiple channel communication system so that a particular transmission rate may be reliably achieved (paragraphs [0001] [0003]).
Regarding Claim 6, Medvedev et al. further suggest wherein the bitrate information of the first communication data and the second communication data indicates maximum bitrates over the respective first communication link and second communication link for each of the plurality of candidate operating modes (paragraph [0048]; transmission channels with different channel conditions and different received SNRs. Maximum transmission rate is determined for transmission channels with different SNRs) (paragraph [0039]; a particular transmission mode may indicate transmission rate or information bit rate for that given mode long with SNR). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Lee et al.’s method/system where the bitrate information of the first communication data and the second communication data indicates maximum bitrates over the respective first communication link and second communication link for each of the plurality of candidate operating modes as suggested by Medvedev et al. The motivation would have been to enable maximum transmission rate for a particular desired level of performance for the channels with varying SNRs (paragraph [0048]).
Regarding Claim 8, Medvedev et al. further suggest wherein the optimal strategy indicates an amount of time in which to exchange the data under each of the one or more feasible operating modes (paragraph [0071-0074]; factors may be adjusted resulting in effective SNR associated with data rate over a period. The information for the chosen transmission modes is then feed-backed). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Lee et al.’s method/system where the 
Regarding Claim 9, Medvedev et al. further suggest wherein the optimal strategy further indicates an order in which to exchange the data for the indicated amount of time under each of the one or more feasible operating modes (paragraphs [0039] [0058]; lookup table for supported transmission modes and required SNRs and rate for transmission channels for transmission mode selection suitable based on channel estimates).
Regarding Claim 10, Lee et al. further suggest wherein the optimal strategy is at least partially proportional to the first power information and the second power information (paragraph [0011]; WFD source and WFD sink exchange battery status information between one another and determining operating mode for the communication module of WFD device to save power).
Regarding Claim 25, Lee et al. disclose all the subject matter of the claimed invention as recited in claim 16 above without explicitly suggest wherein the first communication data and the second communication data comprise respective signal-to-noise ratios and bitrate information corresponding to each of the plurality of candidate operating modes. However, Medvedev et al. from the same or similar field of endeavor suggest wherein the first communication data and the second communication data comprise respective signal-to-noise ratios and bitrate information corresponding to (paragraph [0048]; transmission channels with different channel conditions and different received SNRs. Transmission rate is determined for transmission channels with different SNRs) (paragraph [0039]; a particular transmission mode may indicate transmission rate or information bit rate for that given mode long with SNR) (fig. 3; SNRs are obtained for the channel and corresponding transmission rate is determined. Transmission mode is chosen for data transmission). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Lee et al.’s method/system where the bitrate information of the first communication data and the second communication data indicates maximum bitrates over the respective first communication link and second communication link for each of the plurality of candidate operating modes as suggested by Medvedev et al. The motivation would have been to provide a technique for selecting a suitable transmission mode in multiple channel communication system so that a particular transmission rate may be reliably achieved (paragraphs [0001] [0003]). 
Regarding Claim 28, Medvedev et al. further suggest wherein the optimal strategy indicates an amount of time in which to exchange the data under each of the one or more feasible operating modes (paragraph [0071-0074]; factors may be adjusted resulting in effective SNR associated with data rate over a period. The information for the chosen transmission modes is then feed-backed). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Lee et al.’s method/system where the optimal strategy indicates an amount of time in which to exchange the data under each .
Allowable Subject Matter
Claims 19-20 are allowed.
Response to Remarks/Arguments
Applicant’s remarks/arguments, filed 07/28/2021, with respect to the rejection(s) of the claim(s) regarding Park et al. reference have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476